Exhibit 10.2

AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This amendment (the “Amendment”), dated as of January 31, 2019, is made by and
between Southern First Bank (the “Bank”) and Southern First Bancshares, Inc.
(the “Company” and, together with the Bank, the “Employer”), having its
principal office at 100 Verdae Boulevard, Suite 100, Greenville, South Carolina
29607, and F. Justin Strickland (hereinafter called “Employee”), a resident of
the State of South Carolina. This Amendment amends that certain Amended and
Restated Employment Agreement (the “Employment Agreement”), dated September 30,
2013, by and between the Employer and the Employee as follows:

1. Section 13(a)(v) is hereby deleted in its entirety and replaced with the
following: “by the Executive for Good Reason within 12 months following a Change
in Control (as defined in subsection 26(c)).”

2. Section 13(f)(i) is hereby deleted in its entirety and replaced with the
following: “Subject to the possibility of a six-month delay described below in
Section 29(a), beginning on the date following the date of the Employee’s
termination, and continuing on the first day of the month for the next eleven
(11) months, the Employer shall pay to the Employee monthly severance
compensation in cash in an amount equal to one-sixth (1/6th) of the Employee’s
annual rate of Base Salary at the date of termination. Employer shall also pay
Employee any bonus earned or accrued through the date of termination. Any bonus
for previous years, which was not yet paid, will be paid as stated in Section
4(a) of this Agreement.”

3. A new Section 32 is hereby added to the Agreement as follows:

“32. Termination by Employer in Event of Change in Control. Executive
acknowledges that in the event of a change in control of the Company that
qualifies as a change in control as defined in Treasury Regulation §
1.409A-3(i)(5), the Board may instead choose, by an irrevocable election taken
within the thirty (30) days preceding the change in control, to approve the
termination and liquidation of this Agreement with respect to the Employee in
accordance with the applicable requirements and limitations of Treasury
Regulation § 1.409A-3(j)(4)(ix), including Employer terminating and liquidating
all similar arrangements with other employees. Upon such irrevocable action of
the Board, the Employee shall receive, no later than twelve (12) months
following such action, a cash lump sum payment in the amount stated in Section
13(f)(i) hereof.”

4. All other terms and conditions of the Employment Agreement, except as
modified herein, shall remain in full force and effect and shall be binding on
the parties hereto, their heirs, successors, and assigns.

[Signatures appear on following page.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Bank have caused this Amendment to be
executed and its respective seals to be affixed hereunto by its respective
officers thereunto duly authorized, and the Employee has signed and sealed this
Amendment, effective as of the date described above.

EMPLOYER:   SOUTHERN FIRST BANK   [CORPORATE SEAL]      By:      /s/James B.
Orders, III Name: James B. Orders, III Attest: Title: Chairman of the Board  
/s/Julie A. Fairchild Secretary SOUTHERN FIRST BANCSHARES, INC.   [CORPORATE
SEAL] By: /s/James B. Orders, III Name: James B. Orders, III Attest: Title:
Chairman of the Board   /s/Julie A. Fairchild Secretary EMPLOYEE:   /s/F. Justin
Strickland F. Justin Strickland


--------------------------------------------------------------------------------